Citation Nr: 9903621	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-33 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD) with secondary adjustment disorder, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board notes that the veteran has filed a Notice of 
Disagreement to the RO's December 1997 rating decision which 
denied service connection for right ear hearing loss, 
coronary artery disease, and degenerative joint disease of 
the lumbar spine, and assigned a noncompensable evaluation 
for left ear hearing loss.  As these issues have not been 
fully prepared for appellate review, they are referred to the 
RO for preparation of a Statement of the Case and any 
appropriate development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected disabilities 
are more severely disabling than currently evaluated.  He 
believes that the symptomatology related to his hepatitis and 
PTSD warrant a higher evaluation.  Therefore, favorable 
determinations have been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
hepatitis.  The Board further finds that the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for PTSD with secondary adjustment disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's hepatitis is productive of minimal liver 
damage with fatigue, nausea, anorexia, and gastrointestinal 
disturbance necessitating dietary restrictions.

3.  The veteran's hepatitis is not productive of moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

4.  The symptomatology associated with the veteran's PTSD has 
been shown to cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

5.  The symptomatology associated with the veteran's PTSD has 
not been shown to cause occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as impaired speech, thinking, memory, and judgment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7345 (1998).

2. The schedular criteria for an evaluation in excess of 30 
percent for PTSD with secondary adjustment disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluation shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).


I. Hepatitis

The record shows that the RO granted service connection for 
hepatitis and assigned a 30 percent evaluation effective 
April 10, 1997.  The RO made this determination based upon 
service medical records that disclosed a hospitalization in 
1973 for hepatitis and a VA medical examination performed in 
June 1997 which confirmed the diagnosis.  In addition, a 
hepatitis study performed in 1995 found elevated liver tests 
and a liver biopsy performed that same year found scarring or 
fibrosis but minimal inflammation and no loss of liver cells.

The veteran's hepatitis has been awarded a 30 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1998).  Under the rating schedule, 
infectious hepatitis is rated at 30 percent when there is 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  For an increased rating to 60 percent, the 
hepatitis must be characterized by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1998).

Lay statements received in March 1997 from the veteran's 
mother and wife reiterate that the veteran received treatment 
for hepatitis in service and that he underwent a liver biopsy 
in 1995.  The veteran was afforded a VA examination in June 
1997.  The veteran presented with a history of hepatitis 
which caused recurrent intermittent anorexia and nausea.  The 
veteran complained of fatigue, nausea, weight loss, pain, 
weakness, malaise, abdominal discomfort of the midepigastric 
and over the right upper quadrant, and intolerance to several 
vegetables.  He stated that he had nausea approximately twice 
a week and that he vomited one to five times per month.

Upon examination, the examiner noted a slightly firm abdomen, 
minimal tenderness to the right upper quadrant to the 
midepigastric line, and a scar in the right inguinal femoral 
canal.  The examiner found normoactive bowel sounds, no 
palpable hepatomegaly or splenomegaly, and no rebound, 
guarding, or rigidity.  The veteran was diagnosed with 
hepatitis, recurrent nausea and anorexia, 
hypercholesterolemia, and probable gastroesophageal reflux 
disease.

The veteran received another VA examination in December 1997.  
The veteran reported that he became ill approximately once a 
month,during which time he would vomit and have diarrhea, and 
occasionally his urine would turn dark brown.  He said that 
he did vomit blood but that he did not pass melena.  He 
described his eyes and skin as turning yellow when he became 
ill.  He stated that his pain was not constant and that his 
current treatment consisted of a high fiber, high protein 
diet and vitamins.  He worked in maintenance and experienced 
fatigue and weakness by the end of the day.  Objective 
findings included no ascites or enlarged veins in the 
umbilical region, no enlargement of the liver when checked by 
palpation, and no obvious muscle wasting.  Serum tests were 
negative.  The veteran was diagnosed with hepatitis B and C 
and intermittent jaundice.

In conclusion, the Board finds that the evidence supports no 
more than a schedular rating of 30 percent for hepatitis.  
Medical records indicate that at this time the veteran's 
liver has sustained no more than minimal damage.  The 
veteran's liver does exhibit scarring but there has been no 
loss of liver cells and only slight inflammation.  The 
veteran does have periodic occurrences of nausea and related 
symptoms; however, these episodes do not appear to be 
disabling.  Moreover, the veteran manages his hepatitis with 
only dietary restriction at the present time.  Overall, the 
veteran's disability most closely approximates the criteria 
required for the 30 percent rating.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability become more severe.  See 38 C.F.R. § 4.1 (1998).  
At present, however, an increased evaluation for hepatitis is 
not warranted.  Therefore, the veteran's claim for that 
benefit must be denied.


II. PTSD

The record shows that the RO granted service connection for 
PTSD with secondary adjustment disorder and assigned a 30 
percent evaluation effective April 10, 1997.  The RO based 
this determination upon service medical records which 
disclosed that the veteran had received the Combat 
Infantryman Badge and upon a July 1997 VA examination which 
diagnosed the veteran with PTSD.

The veteran's PTSD with secondary adjustment disorder has 
been awarded a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  Under the 
rating schedule, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A statement from the veteran's wife dated February 1997 
describes the veteran as being short-tempered and nervous as 
well as suffering flashbacks and sleep disturbances.  At the 
VA examination in July 1997, the veteran reported that he had 
been a foot soldier in Vietnam.  He stated that he had been 
involved with a night ambush, a search and destroy mission, 
fire fights, picking up and counting dead bodies, and 
evacuating the wounded.  He complained of current 
symptomatology which included nightmares, flashbacks, 
irritability, sleeplessness, problems with interpersonal 
relationships, and avoidance of people.  He also said that 
sudden movements and noises caused the flashbacks and that 
his marriage had failed because of his flashbacks and 
nightmares.

The examiner described the veteran as being anxious and ill 
at ease, but also found him to be clear, coherent and 
oriented.  The veteran had adequate recall of remote and 
recent events, adequate attention and concentration, and 
intact insight and judgment.  The examiner diagnosed the 
veteran with prolonged, mild to moderate PTSD and adjustment 
disorder secondary to the PTSD, and assigned a current Global 
Assessment of Functioning (GAF) score of 75.  The examiner 
remarked that the veteran's marital, social, and employment 
situations had suffered as a result of his PTSD.

The veteran underwent another VA examination in January 1998.  
He reported that he had served in the Army infantry for 
approximately 12 months in Vietnam.  After discharge, he 
began to have nightmares and flashbacks on an almost daily 
basis, as well as sleeplessness and screaming, perspiration, 
and assaultive behavior during sleep.  He stated that he 
avoided anything that may trigger a flashback and that he had 
impaired relations with others.  He complained of depression, 
irritability, and poor concentration.  He reported that he 
had been drug and alcohol dependent for many years and that, 
as a result of the addiction and his PTSD,  he had held 
numerous jobs and suffered marital difficulties.  However, he 
currently worked for the city and had done so for 5 years.  
He had never received treatment for his PTSD symptoms.

The examiner described the veteran as exhibiting moderate 
anxiety and depression with somewhat flattened effect and a 
tendency toward irritability when speaking of Vietnam.  
However, the examiner noted the veteran as being friendly, 
cooperative, and oriented.  The veteran's recent and remote 
memory were intact, insight was partial, and judgment was 
mildly impaired.  There was no evidence of underlying 
psychotic thoughts, and the veteran denied hallucinations, 
delusions, or current suicidal ideations.  The examiner found 
that the veteran's PTSD symptomatology had had a considerable 
impact on his employability and interpersonal relationships.  
The examiner diagnosed the veteran with chronic, moderate to 
severe PTSD, alcohol dependence, partial remission, and a 
current GAF score of 60-65.

In conclusion, the Board finds that the evidence supports no 
more than a schedular rating of 30 percent for PTSD with 
secondary adjustment disorder.  The veteran's symptomatology, 
as documented by the two VA examinations, most closely 
approximates a rating of 30 percent.  The veteran spoke 
coherently with the examiners, did not describe having panic 
attacks, had no difficulty with understanding, had no 
impairment of short and long-term memory, and only slight 
impairment of judgment.  The veteran did describe some 
difficulty in maintaining work and personal relationships.  
However, the veteran has held the same occupation for five 
years and appears to generally function satisfactorily.  
Moreover, although the veteran has suffered unsuccessful 
marriages and described himself as wishing to be isolated, he 
apparently continued to engage in interpersonal relations 
with his family, coworkers, or other daily acquaintances.  In 
addition, the veteran has identified drug and alcohol 
dependency as a cause of his employment and marriage 
failures.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability become more severe.  See 38 C.F.R. § 4.1 (1998).  
In particular, if the veteran sought treatment for his PTSD, 
a more complete understanding of his disability may be 
gained.  At present, however, an increased evaluation for 
PTSD with secondary adjustment disorder is not warranted.  
Therefore, the veteran's claim for that benefit must be 
denied.

The Board acknowledges the arguments presented by the 
veteran's counsel claiming that the VA examinations performed 
in June and July 1997 were inadequate.  With regard to 
counsel's claim of inadequacy due to the absence of review of 
the claims folder, the VA General Counsel, in a binding 
precedent opinion, indicated that 38 C.F.R. § 4.1 (1998) does 
not require that the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined, nor is 
a medical records review required in all circumstances where 
a rating examination is conducted pursuant to the duty to 
assist.  Rather, an examiner's review of a veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of the examination and the nature of the 
findings and conclusions.  VAOPGCPREC 20-95.

With regard to the adequacy of the examinations, the Board 
notes that the examination reports reflect that the VA 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and offered an assessment and diagnosis.  For 
those reasons, the Board finds the examinations were adequate 
for rating purposes.  Moreover, any inadequacy of those 
examinations was cured when, in fact, the RO further 
fulfilled its duty to assist by providing new examinations in 
December 1997 and January 1998.  The Board finds that the 
four VA examinations of record provide a comprehensive 
picture as to the veteran's disabilities.  Importantly, no 
evidence of record suggests that the veteran would be 
eligible for a higher evaluation or that his symptomatology 
is other than that reported by the VA examinations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
hepatitis or PTSD have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1998) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

ORDER

An evaluation in excess of 30 percent for hepatitis is 
denied.

An evaluation in excess of 30 percent for PTSD with secondary 
adjustment disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


